United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3031
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Geraldo Robles-Garcia, also known as * District of Nebraska.
Jerardo Robles, also known as Gerardo *
Garcia,                               *      [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                            Submitted: June 27, 1997
                                Filed: July 15, 1997
                                    ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Geraldo Robles-Garcia pleaded guilty to illegally reentering the United States
after having been previously arrested and deported, a violation of 8 U.S.C. § 1326(a)
(1994). The District Court1 sentenced Robles-Garcia to seventy-one months of
imprisonment and three years of supervised release. On appeal, Robles-Garcia's


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
appointed counsel moved to withdraw and filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), arguing that the District Court abused its discretion
in denying the government's motion to depart downward based on Robles-Garcia's
consent to administrative deportation. We granted counsel leave to withdraw.
Although Robles-Garcia was granted leave to file a pro se supplemental brief, he has
not done so.

       We conclude the that District Court's denial of a downward departure under U.S.
Sentencing Guidelines Manual § 5K2.0, (1995) (policy statement) is unreviewable on
appeal, as the District Court's statements at sentencing demonstrate that the court was
fully aware of its authority to depart from the Guidelines but elected not to do so. See
United States v. Hernandez-Reyes, 114 F.3d800, 801-03 (8th Cir. 1997) (holding that
denial of downward departure by district court was unreviewable where court fully
understood its authority to depart based on defendant's consent to administrative
deportation).

       Upon reviewing the record in accordance with Penson v. Ohio, 488 U.S. 75, 80
(1988), we find no nonfrivolous issue for appeal. Accordingly, the judgment of the
District Court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-